Citation Nr: 0032745	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  98-12 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for the service 
connected ulcerative colitis, currently evaluated as 30 
percent disabling.

2.  Entitlement to an evaluation in excess of 10 percent for 
the service connected impairment of sphincter control.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from August 1943 to January 
1946.

This appeal arises from a September 1997 rating decision of 
the St. Petersburg, Florida Regional Office (RO), which 
denied entitlement to TDIU benefits.  By rating decision in 
August 2000, service connection for impairment of sphincter 
control was granted and a 10 percent evaluation was assigned 
and a 30 percent evaluation was assigned for ulcerative 
colitis.  The 10 and 30 percent evaluations were assigned 
effective from the July 1997 date of claim.

In regard to the claim for a higher evaluation for the 
service connected impairment of sphincter control, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that unlike 
claims for increased ratings, "staged ratings" or separate 
ratings for separate periods of time based on the facts found 
may be assigned following the initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
this case, as the August 2000 rating action was an initial 
grant of service connection for impairment of sphincter 
control, the Board will consider the proper evaluations to be 
assigned for this disability under the Court's holding in 
Fenderson.


REMAND

The Board notes that the RO has not had the opportunity to 
apply Public Law No. 106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 2096).  Under the terms 
of the Act and Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
the RO should apply the provisions of the Act to the current 
claims.

The veteran is currently service connected for colitis which 
is rated as 30 percent disabling under Diagnostic Code (DC) 
7323 and for impairment of sphincter control which is rated 
as 10 percent disabling under DC 7332.  The veteran contends 
that higher evaluations are warranted.  He also has requested 
the assignment of TDIU benefits.

Under Diagnostic Code 7323, ulcerative colitis, a 100 percent 
rating is warranted for a pronounced condition resulting in 
marked malnutrition, anemia, and general debility, or with 
serious complication as liver abscess.  A 60 percent 
evaluation requires a severe condition, with numerous attacks 
per year and malnutrition, with only fair health during 
remissions.  Moderately severe symptoms, with frequent 
exacerbations warrant a 30 percent evaluation.

Under Diagnostic Code 7332, complete loss of sphincter 
control warrants a 100 percent evaluation.  With extensive 
leakage and fairly frequent involuntary bowel movements, a 60 
percent evaluation is assigned.  Occasional involuntary bowel 
movements, necessitating wearing of a pad warrants a 30 
percent evaluation.

The veteran contends that he suffers from pain and fatigue on 
a continuous basis; that he has frequent bowel movements (6 
to 7 times a day); that bowel movements are unpredictable; 
and that he was not able to be in public places or remain in 
any one place outside of the home for more than 15 to 20 
minutes.  

The evidence of record shows that on rectal examination in 
November 1997, there was diminished tone and voluntary 
squeeze with decreased sphincter squeeze of the digital 
finger.  On the other hand, anorectal manometry testing in 
April 2000 revealed normal resting and squeeze pressures.  It 
was also reported that the veteran had first degree 
sigmoidocele with significant intussusception but no 
prolapse.  Further physiologic evaluation was noted as being 
required to determine the cause of the veteran's 
incontinence.  In view of the inconsistent nature of the 
above evidence, the veteran should be afforded an additional 
VA digestive examination to determine the actual extent of 
the veteran's incontinence.  

In cases concerning the rating of disorders; moreover, 
clinical findings must be related specifically to the 
applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 
(1994).  In this case, the veteran has contended that there 
has been a worsening of his symptoms related to digestive 
disability under DC's 7323 and 7332; however, the available 
clinical findings are inadequate to rate the veteran's 
digestive disorders under the applicable rating criteria of 
these DC's.   

In addition, the Court held in Holland v. Brown, 6 Vet. App. 
443 (1994) that a claim for a total disability rating based 
on individual unemployability due to a service-connected 
disability is "inextricably intertwined" with a rating 
increase claim on the same condition.  Thus, the veteran's 
TDIU claim must be deferred pending the outcome of his other 
claims for higher evaluations.

Under the circumstances described above, this case is 
REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for the 
disabilities at issue in recent years.  
After securing any necessary releases, 
the RO should obtain all records that are 
not already of record and permanently 
associate them with the claims file.  

2.  The veteran should be afforded a VA 
digestive system examination to determine 
the current nature and extent of the 
service connected ulcerative colitis and 
impairment of sphincter control.  The 
importance of appearing for the scheduled 
examination and the consequences of his 
failure to do so should be made available 
to the veteran.  The claims folder must 
be made available to the examiner prior 
to the examination.  All disability 
should be evaluated in relation to its 
history.  In general, the examiner should 
record all complaints and clinical 
manifestations referable to ulcerative 
colitis and impairment of sphincter 
control.  The examiner should also 
specifically address the presence or 
absence of each of the criterion listed 
under DC's 7323 and 7332 (see body of 
remand for these criteria).  Each of 
these criteria must be addressed by the 
examiner.  In addition, the examiner 
should provide an opinion as to the 
extent of sphincter impairment present 
based on the current examination and the 
April 2000 report of anorectal manometry 
testing.

3.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

4.  The RO should take any other action 
necessary to comply with Public Law 106-
475, the Veterans Claims Assistance Act 
of 2000 (Nov. 9, 2000; 114 Stat. 2096).

5.  After completion of the requested 
development, the RO should review the 
veteran's claims.  Consideration should 
be given to the holdings in Fenderson and 
Massey.  If the action taken remains 
adverse to the veteran in any way, he and 
his representative should be furnished an 
appropriate supplemental statement of the 
case to include the provisions of 
38 C.F.R. § 3.655 in the event that the 
veteran fails to appear for a scheduled 
examination.  If the veteran fails to 
appear for a scheduled examination, the 
RO should include verification in the 
claims folder as to the date the 
examination was scheduled and the address 
to which notification was sent.  The RO 
should also include a copy of the 
letter(s) notifying the veteran of the 
scheduling of an examination and 
notifying him of the consequences for 
failure to appear for an examination.  
The veteran and his representative should 
then be afforded a reasonable opportunity 
to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to obtain additional information and to 
ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



